DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Wang (CN-204802742) discloses a single box type electric wire pushing and pulling machine, comprising: an assembling socket provided with a first holder 2 having a first adjusting hole 910, a second holder 2 having a second adjusting hole 9, and an adjusting rod 10 penetrating the first adjusting hole and the second adjusting hole, wherein the first holder further has a first slot (opening between the top and bottom of 2), two first shaft holes 6 at the upper end and a lower end thereof for communicating the 15first slot, and wherein the second holder further has a second slot (opening between top and bottom of 2), two second shaft holes 6 at the upper end and a lower 20end thereof for communicating the second slot, two extension parts (vertical walls of 2 in Figure 2) respectively extended from the upper end and the lower end thereof, a gear axle hole 7 defined by front ends of the two extension parts; four guide wheel assemblies 3,4,5 and each of which has a shaft rod 5 sfor assembling in each of the two first shaft holes of the first holder or for assembling in each of the two second shaft holes of the second holder of the assembling socket, a gear wheel 3 inserted into the first slot of the first holder or the second slot of the second holder, and a guide wheel 4 inserted into the upper end of the first holder or the upper end of the 10second holder; and a gear axle 1 inserted into the two extension parts of the second holder of the assembling socket for engaging with the gear wheel of each 15of the four guide wheel assemblies and having a front end protruded from the gear axle hole and a rear end (Figures 1-3 and Machine Translation).
Plummer (US-6073916) discloses outer surface 40 of a guide wheel 36 is formed with a first guiding groove (for cable 22 in Figure 12) and a second guiding groove (for cable 24 in Figure 12) having a different width from the first guiding groove (Figures 1-13).
Wang, Plummer, and any other prior art of record, when taken as a whole, do not disclose or suggest the combination of claim 1, including a single box type electric wire pushing and pulling machine, comprising: a U-shaped shell having a first panel at a first end thereof and a ssecond panel at a second end thereof, wherein the first panel is provided with a perforation and a via hole and the second panel is provided with an installation hole and a guidance pipe disposed in the installation hole; an assembling socket assembled in the U-shaped shell and provided with a first holder having a first adjusting hole at an upper end 10thereof, a second holder having a second adjusting hole at an upper end thereof, and an adjusting rod protruded from the U-shaped shell by one end thereof, wherein the first holder further has plural locating holes at a front end and a rear end thereof and plural positioning members correspondingly assembled to the plural locating holes for securing the first panel and the second panel of the U-shaped shell to the first holder, and wherein the second holder further has two long troughs respectively disposed at a front end and a rear end thereof and 13two limit members correspondingly assembled to the two long troughs for respectively positioning the first panel and the second panel of the U-shaped shell on the second holder; and a gear axle having a rear end inserted into the perforation of the first panel in conjunction with the rest of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619